Citation Nr: 1002773	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for hearing loss and 
tinnitus.  Both the Veteran's notice of disagreement and the 
statement of the case included these two issues.  In the 
Veteran's July 2009 substantive appeal, he limited his appeal 
and stated, "The only issue I am appealing is the right to 
receive hearing aides at the local VA hospital."  The RO 
consequently limited the appeal to the issue of service 
connection for bilateral hearing loss.  Thus, the issue of 
service connection for bilateral tinnitus is not presently 
before the Board.  38 C.F.R. § 20.202.  

The Veteran was afforded an October 2009 Travel Board hearing 
before the undersigned Veterans Law Judge.  The hearing 
transcript is associated with the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

This issue is remanded to associate outstanding private 
audiology records and afford the Veteran a VA audiology 
examination.  

The Veteran also submitted private medical records reflecting 
a September 2008 audiogram and a letter from his private 
audiologist explaining that the Veteran must use hearing 
aides to communicate and that he has sought regular treatment 
since 1985.  These private treatment records remain 
outstanding.  The RO/AMC must request the Veteran to provide 
the names and addresses of all private audiology providers 
and furnish an authorization and consent for the release of 
medical records.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Although service treatment records do not reflect any 
complaints or findings about hearing loss, the Veteran 
contends he experienced noise exposure while in combat during 
active service.  The Board observes that the lack of any 
evidence that the Veteran exhibited hearing loss disability 
during service is not fatal to his claim.  Laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss disability in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  The record shows that the Veteran received a 
Combat Action Ribbon for service in Korea, and the Board 
finds the Veteran credible in his reports of noise exposure 
during combat.  

At the October 2009 Travel Board hearing, the Veteran 
testified that he began noticing hearing loss symptoms in the 
late 1950s or early 1960s.  He initially sought audiology 
treatment in 1980s and continued to the present time.  He 
reported using hearing aides for many years.  

After associating all private medical records with the claims 
file, the RO/AMC must afford the Veteran a VA audiology 
examination in compliance with the remand instructions below.  
McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to provide the 
names and addresses of all private 
audiology providers and furnish an 
authorization and consent for the release 
of medical records.  

2.  After associating all medical records 
with the claims file, afforded the Veteran 
a VA audiological examination to determine 
the nature and etiology of the claimed 
bilateral hearing loss.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

The examiner should perform auditory 
testing to determine the Veteran's 
auditory thresholds at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz.  The 
examiner should also perform the Maryland 
CNC test to determine the Veteran's 
controlled speech discrimination test 
scores.  38 C.F.R. § 3.385.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed bilateral 
hearing loss.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service, including 
reported in-service noise exposure.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3. After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



